Citation Nr: 1632093	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-25 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 14 to 29, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied the application to reopen the appellant's claim of entitlement to service connection for a right knee disability.  Regardless of any RO determination on the application to reopen, however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a December 1971 rating decision VA denied entitlement to service connection for residuals of recurrent right patella dislocation.  The appellant was notified in January 1972 and neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2. Evidence received since the December 1971 rating decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim


CONCLUSIONS OF LAW

1.  The December 1971 rating decision denying entitlement to service connection for a residuals of recurrent right patella dislocation is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

2.  Evidence received since the December 1971 rating decision is new and material and the claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014).  Given the decision to reopen the claim and remand for further development there is no need to discuss at this time whether VA fulfilled its duty to notify and assist the appellant.

Reopening Based on New and Material Evidence

Service connection for residuals of recurrent right patella dislocation was denied by a December 1971 rating decision.  Notice of that decision was provided to the appellant.  Thereafter, neither an appeal nor new and material evidence was submitted in a timely manner.  Hence, the December 1971 decision is final.  38 U.S.C.A. § 7105.  

If a decision is final, the same factual basis is not generally thereafter considered.  An exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received in this case, the Board must analyze the law applicable to the underlying service connection claim.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

As noted, in December 1971 VA denied entitlement to service connection for residuals of recurrent right patella dislocation.  The appellant was notified of this denial in a January 1972 letter, but did not appeal the decision.  Therefore, this denial was final.  See 38 U.S.C.A. § 7105.

The December 1971 rating decision was based on a determination that the right knee disability existed prior to service and that there was no evidence of inservice aggravation of the condition beyond normal progress.  The evidence before the Board included the appellant's service medical records.

The evidence received since the December 1971 rating decision includes a September 2009 statement from the appellant which provides greater detail as to the nature and extent of the claimant's preexisting knee disorder prior to service.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for a right knee disability is warranted.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for a right knee disability is reopened.


REMAND

VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the appellant reports that he had his knee replaced in May 2009.  More significantly, he reports twisting his right knee during service, and that residuals from that injury are related to his current disability.  A review of the service medical records reveals that in September 1971 the appellant stated that while post operative residuals of preservice knee surgery were generally asymptomatic, while on active duty they became symptomatic to the point he was unable to exercise and he began to suffer from right foot numbness.  Given this evidence, and insufficient competent medical evidence to decide the claim, the appellant's right knee disability must be evaluated by a VA examiner and an opinion addressing the etiology must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all pertinent private and VA treatment records pertaining to the appellant's right knee and associate them with the record.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the appellant for a VA examination to assist in determining the nature and etiology of his claimed right knee disability.  Access to the entire claims file, including all Virtual VA and VBMS files, as well as a copy of this Remand, must be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the appellant, physical examination, and sound medical principles, the VA examiner must whether it is at least as likely as not (a 50 percent probability or greater) that any current right knee disability is related to or caused by his service. 

The VA examiner is to opine whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right knee disability is related to the appellant's pre-service history of right knee surgery in 1970 and placement of a right knee screw.  If so, the VA examiner is to opine whether it is at least as likely as not (a 50 percent probability or greater) that the appellant's right knee disability was permanently aggravated by his service.

In rendering the above opinion, the VA examiner must consider and discuss the appellant's lay statements regarding injury during service and continuous symptoms since service. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A fully explanatory rationale must be given for all opinions and conclusions rendered.  The opinions should address the particulars of this appellant's medical history and the relevant medical science as applicable to this claim.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completion of the above and compliance with the requested actions has been ensured, adjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the appellant, he and his representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes his submission of well-reasoned medical opinion evidence from doctors and health care providers showing that a preexisting right knee disorder was permanently aggravated during service.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


